SIMPSON, J.-
This is the second appeal in this case (172 Ala. 606, 55 South. 509), and it is stated by counsel for both appellant and appellee that the evidence on this trial is the same as that given on the first trial.
The first assignment of error insisted on is to the action of the court sustaining objections to the question to the witness Parr: “Tell the jury whether or not it was a safe thing to do, to' couple that engine on to their caboose.” The witness is a flagman, and while he stated in his examination in chief that he had been in the railroad business since a boy, in the transportation department for four years, and familiar with handling cars, yet on cross-examination he stated that he had never had charge of a train, never ran an engine, that he did not know how, and could not run an engine and cars with safety. The court, in the exercise of the discretion which it has in regard to the admission of expert testimony, did not err in sustaining said objections. *615For the same reasons, there was no error in sustaining the objection to the further question to said witness to explain the proper manner of handling the train and engine.
There ivas no error in overruling the objection to the introduction of the pass in evidence. The pass had been described by other witnesses as “M 42,” and the conductor — Suddeth, had testified that the intestate told him he had that pass, and that he took his word for it and let him proceed, without seeing the pass.
There was no error in sustaining the objection to the question to the witness B. H. Neyman as to whether the conductor, Suddeth, “was trying to find Bernard’s pass” after the accident had happened, as it was immaterial, not part of the res gestse, and, even if otherwise unobjectionable, the question should have asked for facts, from which the jury could say what he was “trying” to do.
■After a re-examination of the evidence in this case, and considering the arguments of appellant, we see no reason for overruling the former decision of this court to the effect that the general charge was properly given in favor of the defendant.
The judgment of the court is affirmed.
Affirmed.
All the Justices concur, save Dowdell, C. J., not sitting.